DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 09/07/2022. As directed by the amendment: claims 6-7 have been amended and claims 5 and 8 have been cancelled.  Thus, claims 1-4, 6-7, and 9-23 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 9, filed 09/07/2022, with respect to USC 112b rejections have been fully considered and are persuasive. The cancellations of claims 5 and 8, and the amendments to claims 6 and 7 to depend off of claim 1, and include antecedent basis overcomes the rejections. The 112b rejections of claims 5-8 have been withdrawn. 
Applicant's arguments, see pages 9-10, filed 09/07/2022, with respect to the USC 112d rejection of claim 6 have been fully considered and are persuasive. The applicant argues that as claimed, claim 1 has 3 alternative conditions: (a) a plurality of undulations across at least a portion of its length, (b) a plurality of undulations across at least a portion of its width, or (c) across at least a portion of its length and across at least a portion of its width and claim 6 further limits it by specifically claiming the width so it would claim either a plurality of undulations across at least a portion of its width or across at least a portion of its width and across at least a portion of its length. The 112d rejection of claim 6 has been withdrawn.
Applicant's arguments, see pages 10-13, filed 09/07/2022, with respect to the USC 103 rejections have been fully considered but they are not persuasive. The applicant argues that the combination of Gerberding (US 20100094335 A1) and Ramer (US 20050096728 A1) does not teach the limitation “wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm”. The applicant particularly argues that the device of Gerberding is not capable of such an intended use. They argue that the device of Gerberding cannot go inside the aneurysm, since it is an extrasaccular device. Furthermore, they refer to paragraph [0010] of Gerberding’s speciation as a teaching against the placement of structures or materials in the internal space of an aneurysm. The examiner respectfully disagrees with the applicant. Firstly, Gerberding does not explicitly teach away from the intended use clause, in fact in [0028] they recite “The inverted U-shaped framework structure is generally sized and configured to reside outside the neck of the aneurysm following deployment. In some embodiments, the framework support structure may be associated with a structure for placement inside the aneurysm”, hence the mesh is capable of be positioned distally within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm, even if the embodiments shown in the in figures generally reside out of the aneurysm. Though Gerberding does state that devices within the aneurysm are generally inferior because placement within the aneurysm doesn’t completely occlude the opening, in the case of the embodiment of Gerberding, the neck opening would still be fully covered both when the implant (especially the U-part which includes the mesh) resides outside and within the aneurysm.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The same use being closing the neck opening of an aneurysm.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “it longitudinal axis” in line 2 which should read “its longitudinal axis” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6-7, 9-12, 14 – 15, 18 – 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding et al (US 20100094335 A1), herein referenced to as “Gerberding” in view of Ramer (US 20050096728 A1), herein referenced to as “Ramer”.
In regards to claim 1, Gerberding discloses: An occlusive device 80 (see Figs. 4A – 4C, [0100]) for treating an aneurysm A (see Fig. 4C, [0100]), wherein a neck of the aneurysm A opens to a blood vessel PV (see Fig. 4C), the device comprising: a mesh 85 (see Figs. 4A – 4C, [0102], described as a membrane which is disclosed as a mesh in [0077]) having a low-profile state (see Fig. 2A, the devices are delivered in this state) for intravascular delivery to the aneurysm A and a deployed state (see Fig. 4C), the mesh 85 comprising a first end portion (see annotated Fig. 4A below), a second end portion (see annotated Fig. 4A below), and a length CL (see Fig. 4A, [0100]) extending between the first and second end portions (see annotated Fig. 4A below), and a first lateral edge (see annotated Fig. 4A below), a second lateral edge (see annotated Fig. 4A below), and a width (see annotated Fig. 4A below) extending between the first and second lateral edges (see annotated Figs. 4A below), wherein the mesh has a predetermined shape in an expanded, unconstrained state (after being released the device expands to fit the opening of the aneurysm, see Fig. 4C) in which (a) the mesh is curved along its width (see annotated Fig. 4B below), (b) the mesh is curved along its length (see annotated Fig. 4B below), and (c) the mesh 85 has an undulating contour 88 (see Fig. 4B – 4C and [0102]) across at least a portion of one or both of its length or its width (the undulation spans the width), and wherein the mesh 85 is configured to be positioned within the aneurysm A in a deployed state such that the mesh extends over the neck of the aneurysm.

    PNG
    media_image1.png
    851
    361
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    458
    347
    media_image2.png
    Greyscale

The language, "wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gerberding meets the structural limitations of the claim, and is capable of being inserted within an aneurysm such that the mesh portion extends over the neck of the aneurysm when deployed ([0028]).
Gerberding does not explicitly disclose: the mesh has a plurality of undulations; with at least one of the undulations being convex towards the blood vessel and at least a different one of the undulations being concave towards the blood vessel.
Ramer in a similar field of invention teaches an occlusive device 16 (see Figs. 3-6) for treating an aneurysm 44 (see Fig. 6), wherein the neck 42 (see Fig. 6) of the aneurysm opens up to a blood vessel 40 (see Fig. 6) with an occlusive surface 22 (see Figs. 3-6, similar to a mesh), with a first end portion (see annotated Fig. 5 below), a second end portion (see annotated Fig. 5 below), first lateral edge (see annotated Fig. 5 below), a second lateral edge (see annotated Fig. 5 below), wherein the occlusive surface is curved along its width (see annotated Fig. 5 below) and curved along its length (see annotated Fig. 5 below), and an undulating contour 38 (see Figs. 3-6). Ramer further teaches: a plurality of undulations 38 (see Figs. 3-6, [0026], multiple pleads in a zig-zag fashion); with at least one of the undulations one of the undulations of 38 being convex towards the blood vessel 40 (see Fig. 6, at least one of the undulations formed by 38 will face 40) and at least a different one of the undulations one of the undulations of 38  being concave towards the blood vessel 40(see Fig. 6, at least one of the undulations formed by 38 will face away from 40 and towards 44). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Ramer and have an occlusive device with a mesh with a plurality of undulations and when deployed to have at least one of the undulations being convex towards the blood vessel and at least a different one of the undulations being concave towards the blood vessel. Motivation for such can be found in Ramer as these undulations/pleats allow the device to be more easily contracted to facilitate the delivery of the medical device (see [0008] and [0010]).
In regards to claim 2, the combination of Gerberding and Ramer: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein the mesh 85 has a first side (see Fig. 4C, the side facing the aneurysm), a second side (see Fig. 4C, the side facing away from the aneurysm) opposite the first side, and a thickness measured therebetween (see Fig. 4C, that 85 has a thickness), and wherein the mesh 85 has a generally constant thickness along its length (see Figs. 4A – 4C, the thickness of the mesh does not change, rather it’s curvature changes).
	In regards to claim 3, the combination of Gerberding and Ramer: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein the mesh 85 does not define an inner cavity (the mesh does not have an inner cavity as it can be seen across the upper surface that there is no opening that would lead to an inner cavity).
In regards to claim 4, the combination of Gerberding and Ramer teaches: the occlusive device of Claim 1, see 103 rejection above.  Gerberding further discloses: the mesh 85. Gerberding does not explicitly disclose: wherein the mesh is formed of a tubular braid that has been flattened along its longitudinal axis such that opposing portions of a sidewall of the tubular braid are urged towards one another.  
Gerberding teaches that the mesh comprises a braided material (see [0076] is made of nitinol and [0073] nitinol can be braided), but is silent as to the method of forming. The claimed phrase “wherein the mesh is formed of a tubular braid that has been flattened along it longitudinal axis such that opposing portions of a sidewall of the tubular braid are urged towards one another” is being treated as a product by process limitation; that is, the mesh is made by flattening a tubular braid. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Gerberding is silent as to the process to form the mesh, it appears that the occlusive device in Gerberding would be the same or similar as that claimed; especially since both applicant’s occlusive device and the prior art product is made of a tubular braid (see instant spec. [0073]).
In regards to claim 6, the combination of Gerberding and Ramer teaches: the occlusive device of Claim 1, see 103 rejection above. The combination of Gerberding and Ramer further teaches: wherein each of the plurality of undulations 38 (the mesh 85 of Gerberding is modified to have a plurality of undulations, see 103 rejection of claim 1 above) extend across at least a portion of the width the width of Gerberding of the mesh 85 (this is taught, as the undulating contour of Gerberding spanned at least a portion of the width, and when modified to be a plurality of undulations, the undulations would span at least a portion of the width).
In regards to claim 7, the combination of Gerberding and Ramer teaches: the occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein the mesh 85 has a (see Fig. 4C, the side facing the aneurysm) and a second side (see Fig. 4C, the side facing away from the aneurysm) opposite the first side. The combination of Gerberding and Ramer further teaches: wherein the plurality of undulations 38 (Ramer) comprise a first inflection region (see annotated Fig. 6 of Ramer below) comprising a first peak the peak of the inflection region facing the aneurysm at the first side the side that faces the aneurysm and a first valley the valley of the inflection region facing the blood vessel at the second side the side that faces the blood vessel, a second inflection region (see annotated Fig. 6 of Ramer below) comprising a second valley the valley of the inflection region facing the aneurysm at the first side the side that faces the aneurysm and a second peak the peak of the inflection region facing the blood vessel at the second side the side that faces the blood vessel, and a third inflection region (see annotated Fig. 6 of Ramer below) comprising a third peak the peak of the inflection region facing the aneurysm at the first side the side that faces the aneurysm and a third valley the valley of the inflection region facing the blood vessel at the second side the side that faces the blood vessel, and wherein the mesh 85 is configured to be positioned within an aneurysm such that the first side faces the aneurysm cavity and the second side faces the parent vessel.

    PNG
    media_image3.png
    881
    747
    media_image3.png
    Greyscale

The language, " wherein the mesh is configured to be positioned within an aneurysm such that the first side faces the aneurysm cavity and the second side faces the parent vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Gerberding and Ramer meets the structural limitations of the claim, and the mesh of the combination device can be placed into the aneurysm with ends curved and pointing towards the opening of the aneurysm such that the first side is on the interior, facing the aneurysm, and the second side which is on the opposite would face the parent vessel. 
In regards to claims 9 and 10, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. An embodiment of Gerberding further teaches: wherein the mesh 102 (see Fig. 6A – 6B) comprises a divot 103 (see Figs. 6A – 6B, [0105]) extending across at least a portion of the length (the divot extends across the length from where SB1 is indicated in Fig. 6B to where SB2 is indicated) of the mesh 102; wherein the divot 103 corresponds to a protrusion 103 (the divot protrudes into the aneurysm) along the length of the mesh 102, and wherein the occlusive device 100 (see Figs. 6A – 6B) is configured to be positioned within the aneurysm A such that the protrusion 103 is convex (the divot protrudes in a convex manner into A) towards the aneurysm cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gerberding and Ramer to incorporate the teachings of a variant embodiment of Gerberding and have a mesh with a divot with a protrusion that is convex towards the aneurysm cavity. Motivation for such can be found in Gerberding as such a divot with a protrusion provides a more precise fit across the neck and opening of the aneurysm (see [0105]). 
In regards to claim 11, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein the width (see annotated Fig. 4A below claim 1) of the mesh 85 tapers in the direction of the first end portion (see annotated Fig. 4A below claim 1, as can be seen in the direction of the first end portion the width, tapers to a point, the point being defined by the first end portion).
In regards to claim 12, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein the width (see annotated Fig. 4A below claim 1) of the mesh 85 tapers in the direction of the second end portion (see annotated Fig. 4A below claim 1, as can be seen in the direction of the second end portion the width, tapers to a point, the point being defined by the second end portion).
 In regards to claim 14, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein a proximal end (see annotated Fig. 4C below) of the mesh 85 is configured to be detachably coupled to an elongated delivery member 49 (indirectly via 84, see Fig. 2A, [0093], 84 is similar to 44, and would also delivered in the same manner as shown in this figure). 

    PNG
    media_image4.png
    474
    366
    media_image4.png
    Greyscale

 In regards to claim 15, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein a proximal end 84 (see Fig. 4C, [0100]) of the occlusive device 80 is configured to be detachably coupled to an elongated delivery member 49 (see Fig. 2A, 84 is similar to 44, and would also delivered in the same manner as shown in this figure).
In regards to claim 18, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein a radius of curvature R2, R3 of the mesh 85 increases distally along its longitudinal axis CL between its proximal and distal ends (see annotated Fig. 4C below, the proximal and distal ends of the longitudinal axis are defined by the first and second end portions respectively, the radius of curvature increases to allow the ends to abut against the neck of the aneurysm, see [0102] a hyperbolic paraboloid has a greater radius of curvature at the ends of the mesh, from R2 to R3 the radius of curvature increases distally, the over)

    PNG
    media_image5.png
    825
    659
    media_image5.png
    Greyscale

In regards to claim 19, the combination of Gerberding and Ramer teaches: The occlusive device of Claim 1, see 103 rejection above. Gerberding further discloses: wherein a radius of curvature R1, R2 of the mesh 85 decreases distally along its longitudinal axis CL between its proximal and distal ends (see annotated Fig. 4C below claim 18, R1 is greater than R2 and thus distally across the longitudinal axis, the radius of curvature decreases). 
In regards to claim 23, Gerberding discloses: An occlusive device 80 (see Figs. 4A – 4C, [0100]) for treating an aneurysm A (see Fig. 4C, [0100]), wherein a neck of the aneurysm A opens to a blood vessel PV (see Fig. 4C), the device 80 comprising: a mesh 85 (see Figs. 4A – 4C, [0102], described as a membrane which is disclosed as a mesh in [0077]) having a low-profile state (see Fig. 2A, the devices are delivered in this state) for intravascular delivery to the aneurysm A and a deployed state (see Fig. 4C), the mesh 85 comprising a first end portion (see annotated Fig. 4A below claim 1), a second end portion (see annotated Fig. 4A below claim 1), and a length CL (see Fig. 4A, [0100]) extending between the first and second end portions (see annotated Fig. 4A below claim 1), and a first lateral edge (see annotated Fig. 4A below claim 1), a second lateral edge (see annotated Fig. 4A below claim 1), and a width (see annotated Fig. 4A below claim 1) extending between the first and second lateral edges (see annotated Figs. 4A below claim 1), wherein the mesh has a predetermined shape in an expanded, unconstrained state (after being released the device expands to fit the opening of the aneurysm, see Fig. 4C) in which (a) the mesh is curved along its width (see annotated Fig. 4B below), (b) the mesh is curved along its length (see annotated Fig. 4B below), and has a laterally extending undulating contour 88 (see Fig. 4B – 4C and [0102], the undulation extends between the lateral edges, therefore is laterally extending) and wherein the mesh 85 is configured to be positioned within the aneurysm A in a deployed state such that the mesh extends over the neck of the aneurysm. 
The language, "wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gerberding meets the structural limitations of the claim, and is capable of being inserted within an aneurysm such that the mesh portion extends over the neck of the aneurysm when deployed ([0028]).
Gerberding does not explicitly teach: a plurality of laterally extending undulations, the undulations comprising first and second peaks separated by a valley between the first and second lateral edges; with the first and second peaks convex towards the blood vessel and the valley concave towards the blood vessel.
Ramer in a similar field of invention teaches an occlusive device 16 (see Figs. 3-6) for treating an aneurysm 44 (see Fig. 6), wherein the neck 42 (see Fig. 6) of the aneurysm opens up to a blood vessel 40 (see Fig. 6) with an occlusive surface 22 (see Figs. 3-6, similar to a mesh), with a first end portion (see annotated Fig. 5 below claim 1), a second end portion (see annotated Fig. 5 below claim 1), first lateral edge (see annotated Fig. 5 below claim 1), a second lateral edge (see annotated Fig. 5 below claim 1), wherein the occlusive surface is curved along its width (see annotated Fig. 5 below claim 1) and curved along its length (see annotated Fig. 5 below claim 1), and an undulating contour 38 (see Figs. 3-6). Ramer further teaches: a plurality of laterally extending undulations 38 (see Figs. 3-6, [0026], multiple pleads in a zig-zag fashion), the undulations 38 comprising first and second peaks the peaks formed by the raised portions of 38 separated by a valley formed by the dip between the two peaks of 38 between the first and second lateral edges (see annotated Fig. 5 below claim 1); with the first and second peaks (see annotated Fig. 6 below) convex toward the blood vessel 40 and the valley (see annotated Fig. 6 below) concave towards the blood vessel 40.

    PNG
    media_image6.png
    881
    699
    media_image6.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Ramer and have an occlusive device with a mesh with a plurality of undulations and the undulations comprising first and second peaks separated by a valley between the first and second lateral edges; with the first and second peaks convex towards the blood vessel and the valley concave towards the blood vessel. Motivation for such can be found in Ramer as these undulations/pleats allow the device to be more easily contracted to facilitate the delivery of the medical device (see [0008] and [0010]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of Ramer as applied to claim 1 above, and further in view of Griffin (US 20150313605 A1), herein referenced to as “Griffin”.
In regards to claim 13, the combination of Gerberding and Ramer teaches the: The occlusive device of Claim 1, see 103 rejection above. The combination of Gerberding and Ramer does not explicitly teach: wherein the mesh is formed of a plurality of filaments, and wherein at least some of the filaments are drawn-filled tube ("DFT") wires.  
However, Griffin in a similar field of invention teaches an occlusive device (see Figs. 1A – 1B) with a mesh 14 (see Figs. 1A – 1B). Griffin further teaches: wherein the mesh 14 is formed of a plurality of filaments (see [0066] the mesh is formed from composite wires), and wherein at least some of the filaments are drawn-filled tube ("DFT") wires (see [0066] the composite wires are drawn filled tubes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Griffin and have a mesh formed of a plurality of filaments, and wherein at least some of the filaments are drawn-filled tube ("DFT") wires. Motivation for such can be found in Griffin as this allows for two properties of two different types of materials be placed in a single wire for to have a radiopaque but also ductile material (see [0066]). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of Ramer as applied to claim 1 above, and further in view of Garza et al (US 20190053811 A1), herein referenced to as “Garza”.
In regards to claims 16 and 17, the combination of Gerberding and Ramer teaches the: The occlusive device of Claim 1, see 103 rejection above. The combination of Gerberding and Ramer does not explicitly teach: further comprising an embolic element coupled to a proximal end of the mesh and further comprising a lead-in member coupled to a distal end of the mesh.
	However, Garza in a similar field of invention teaches an occlusion device 100 (see Figs. 8A – 8F) with a mesh 102 (see Figs. 8A – 8F). Garza further teaches: further comprising an embolic element 104 (see Figs. 2 and 8A – 8F, [0029]) coupled to a proximal end (see annotated Fig. 2 below) of the mesh 102 and further comprising a lead-in member 104 (see Figs. 2 and 8A – 8F, [0029]) coupled to a distal end (see annotated Fig. 2 below) of the mesh 102.

    PNG
    media_image7.png
    372
    777
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gerberding and Ramer to incorporate the teachings of Garza and have an occlusive device with an embolic element coupled to a proximal end of the mesh or a lead-in member coupled to a distal end of the mesh. Motivation for such can be found in Garza as these coils can pack the aneurysm to fill it and stabilize the mesh in its place to prevent it from dislodging from the neck of the aneurysm (see [0049] and [0051]). 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding in view of Ramer and Garza.
In regards to claim 20, 21, and 22, Gerberding discloses: An occlusive device 80 (see Figs. 4A – 4C, [0100]) for treating an aneurysm A (see Fig. 4C, [0100]), wherein a neck of the aneurysm A opens to a blood vessel PV (see Fig. 4C), the device comprising: a mesh 85 (see Figs. 4A – 4C, [0102], described as a membrane which is described as a mesh in [0077]) having a low-profile state (see Fig. 2A, the devices are delivered in this state) for intravascular delivery to the aneurysm A and a deployed state (see Fig. 4C), the mesh 85 comprising a first end portion (see annotated Fig. 4A below claim 1), a second end portion (see annotated Fig. 4A below claim 1), and a length CL (see Fig. 4A, [0100]) extending between the first and second end portions (see annotated Fig. 4A below claim 1), and a first lateral edge (see annotated Fig. 4A below claim 1), a second lateral edge (see annotated Fig. 4A below claim 1), and a width (see annotated Fig. 4A below claim 1) extending between the first and second lateral edges (see annotated Figs. 4A below claim 1), wherein the mesh has a predetermined shape in an expanded, unconstrained state (after being released the device expands to fit the opening of the aneurysm, see Fig. 4C) in which (a) the mesh is curved along its width (see annotated Fig. 4B below claim 1), (b) the mesh is curved along its length (see annotated Fig. 4B below claim 1), and (c) the mesh 85 has a longitudinally extending undulating contour 88 (see Fig. 4B – 4C, the valley/bent portion is along the line of the first and second end portions, therefore the undulating contour is longitudinally extending), and wherein the mesh 85 is configured to be positioned within the aneurysm A in a deployed state such that the mesh extends over the neck of the aneurysm. 
The language, "wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gerberding meets the structural limitations of the claim, and is capable of being inserted within an aneurysm such that the mesh portion extends over the neck of the aneurysm when deployed ([0028]).
Gerberding does not explicitly disclose: a coil; a plurality of undulations, the undulations comprising first and second peaks separated by a valley; with the first and second peaks convex toward the blood vessel and the valley concave towards the blood vessel and the coil is positioned between the dome of the aneurysm and the mesh; wherein the mesh and the coil are coupled end-to-end; when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil
Ramer in a similar field of invention teaches an occlusive device 16 (see Figs. 3-6) for treating an aneurysm 44 (see Fig. 6), wherein the neck 42 (see Fig. 6) of the aneurysm opens up to a blood vessel 40 (see Fig. 6) with an occlusive surface 22 (see Figs. 3-6, similar to a mesh), with a first end portion (see annotated Fig. 5 below claim 1), a second end portion (see annotated Fig. 5 below claim 1), first lateral edge (see annotated Fig. 5 below claim 1), a second lateral edge (see annotated Fig. 5 below claim 1), wherein the occlusive surface is curved along its width (see annotated Fig. 5 below claim 1) and curved along its length (see annotated Fig. 5 below claim 1), and an undulating contour 38 (see Figs. 3-6). Ramer further teaches: a plurality of laterally extending undulations 38 (see Figs. 3-6, [0026], multiple pleads in a zig-zag fashion), the undulations 38 comprising first and second peaks the peaks formed by the raised portions of 38 separated by a valley formed by the dip between the two peaks of 38 between the first and second lateral edges (see annotated Fig. 5 below claim 1); with the first and second peaks (see annotated Fig. 6 below claim 23) convex toward the blood vessel 40 and the valley (see annotated Fig. 6 below claim 23) concave towards the blood vessel 40.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerberding to incorporate the teachings of Ramer and have an occlusive device with a mesh with a plurality of undulations and the undulations comprising first and second peaks separated by a valley between the first and second lateral edges; with the first and second peaks convex towards the blood vessel and the valley concave towards the blood vessel. Motivation for such can be found in Ramer as these undulations/pleats allow the device to be more easily contracted to facilitate the delivery of the medical device (see [0008] and [0010]).
The combination of Gerberding and Ramer does not explicitly teach: a coil; the coil is positioned between the dome of the aneurysm and the mesh; wherein the mesh and the coil are coupled end-to-end; when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil.
However, Garza in a similar field of invention teaches an occlusion device 100 (see Figs. 8A – 8F) with a mesh 102 (see Figs. 8A – 8F). Garza further teaches: a coil 104 (see Figs. 2 and 8A – 8F, [0029]), wherein the mesh 102 and coil 104 are coupled end-to-end (see Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gerberding and Ramer to incorporate the teachings of Garza and have an occlusive device with a coil and the mesh and the coil are coupled end-to-end. Motivation for such can be found in Garza as these coils can pack the aneurysm to fill it and stabilize the mesh in its place to prevent it from dislodging from the neck of the aneurysm (see [0049] and [0051]). 
The language, “the coil is positioned between the dome of the aneurysm and the mesh and when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Gerberding, Ramer, and Garza meets the structural limitations of the claim, and is capable of the mesh being delivered by the way of a surgeon arranging the mesh in the delivery catheter such that the mesh enters the aneurysm before the coil in order to align the mesh partially across the neck of the aneurysm before packing the aneurysm with the coil. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language. 
[An occlusive device for treating an aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh having a low-profile state for intravascular delivery to the aneurysm and a deployed state, the mesh comprising a first end portion, a second end portion, and a length extending between the first and second end portions, and a first lateral edge, a second lateral edge, and a width extending between the first and second lateral edges, wherein the mesh has a predetermined shape in an expanded, unconstrained state in which (a) the mesh is curved along its width, (b) the mesh is curved along its length, and (c) the mesh has a plurality of undulations across at least a portion of one or both of its length (see patented claim 1, ll 1-13)] or its width, and wherein the mesh is configured to be positioned within the aneurysm in a deployed state such that the mesh extends over the neck of the aneurysm with at least one of the undulations being convex towards the blood vessel and at least a different one of the undulations being concave towards the blood vessel.
Ramer in a similar field of invention teaches an occlusive device 16 (see Figs. 3-6) for treating an aneurysm 44 (see Fig. 6), wherein the neck 42 (see Fig. 6) of the aneurysm opens up to a blood vessel 40 (see Fig. 6) with an occlusive surface 22 (see Figs. 3-6, similar to a mesh), with a first end portion (see annotated Fig. 5 below claim 1), a second end portion (see annotated Fig. 5 below claim 1), first lateral edge (see annotated Fig. 5 below claim 1), a second lateral edge (see annotated Fig. 5 below claim 1), wherein the occlusive surface is curved along its width (see annotated Fig. 5 below claim 1) and curved along its length (see annotated Fig. 5 below), and an undulating contour 38 (see Figs. 3-6). Ramer further teaches: a plurality of undulations 38 (see Figs. 3-6, [0026], multiple pleads in a zig-zag fashion); with at least one of the undulations one of the undulations of 38 being convex towards the blood vessel 40 (see Fig. 6, at least one of the undulations formed by 38 will face 40) and at least a different one of the undulations one of the undulations of 38  being concave towards the blood vessel 40(see Fig. 6, at least one of the undulations formed by 38 will face away from 40 and towards 44). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11278291 to incorporate the teachings of Ramer and have an occlusive device with a mesh with a plurality of undulations and when deployed to have at least one of the undulations being convex towards the blood vessel and at least a different one of the undulations being concave towards the blood vessel. Motivation for such can be found in Ramer as these undulations/pleats allow the device to be more easily contracted to facilitate the delivery of the medical device (see [0008] and [0010]). 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh does not define an inner cavity (see patented claim 7, ll 1)]. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh is formed of a tubular braid that has been flattened along it longitudinal axis such that opposing portions of a sidewall of the tubular braid are urged towards one another (see patented claim 8, ll 1 – 3)]. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh has a first side and a second side opposite the first side, and wherein the plurality of undulations comprise a first inflection region comprising a first peak at the first side and a first valley at the second side, a second inflection region comprising a second valley at the first side and a second peak at the second side, and a third inflection region comprising a third peak at the first side and a third valley at the second side, and wherein the mesh is configured to be positioned within an aneurysm such that the first side faces the aneurysm cavity and the second side faces the parent vessel (see patented claim 1, ll 12 – 20)].
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the width of the mesh tapers in the direction of the first end portion (see patented claim 9, ll 1 – 2)]. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the width of the mesh tapers in the direction of the second end portion (see patented claim 9, ll 1 – 2)]. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein the mesh is formed of a plurality of filaments, and wherein at least some of the filaments are drawn-filled tube ("DFT") wires (see patented claim 11, ll 1 – 2)]. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a proximal end of the mesh is configured to be detachably coupled to an elongated delivery member (see patented claim 12, ll 1 – 2)]. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a proximal end of the occlusive device is configured to be detachably coupled to an elongated delivery member (see patented claim 13, ll 1 – 2)]. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [The occlusive device of Claim 1 (see provisional double patenting rejection above)], [further comprising an embolic element coupled to a proximal end of the mesh (see patented claim 14, ll 1 – 2)]. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [further comprising a lead-in member coupled to a distal end of the mesh (see patented claim 15, ll 1 – 2)]. 
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of patented Application No. 16718163. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements as each other, see below.
[The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a radius of curvature of the mesh increases distally along its longitudinal axis between its proximal and distal ends (see patented claim 16, ll 1 – 2)]. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [The occlusive device of Claim 1 (see provisional double patenting rejection above)], [wherein a radius of curvature of the mesh decreases distally along its longitudinal axis between its proximal and distal ends (see patented claim 17, ll 1 – 2)]. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
 [An occlusive device for treating an aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh having a low-profile state for intravascular delivery to the aneurysm and a deployed state, the mesh comprising a first end portion, a second end portion, and a length extending between the first and second end portions, and a first lateral edge, a second lateral edge, and a width extending between the first and second lateral edges (see patented claim 20, ll 1 – 8)]; [and a coil (see patented claim 20, ll 9, a coil is an elongated embolic element]; -95-Attorney Docket No.: A0000396US06 [Fortem Ref. No.: 115321-8011.US05wherein the mesh has a predetermined shape in an expanded, unconstrained state in which (a) the mesh is curved along its width, (b) the mesh is curved along its length, and (c) the mesh has an undulating contour across at least a portion of one or both of its length or its width; wherein the occlusive device is configured to be positioned within the aneurysm such that the mesh extends over the neck of the aneurysm and the coil is positioned between the dome of the aneurysm and the mesh (see patented claim 20, ll 10 – 20, a first and third region that are concave and a second region that is convex would result in an undulating contour across the length)].
Ramer in a similar field of invention teaches an occlusive device 16 (see Figs. 3-6) for treating an aneurysm 44 (see Fig. 6), wherein the neck 42 (see Fig. 6) of the aneurysm opens up to a blood vessel 40 (see Fig. 6) with an occlusive surface 22 (see Figs. 3-6, similar to a mesh), with a first end portion (see annotated Fig. 5 below claim 1), a second end portion (see annotated Fig. 5 below claim 1), first lateral edge (see annotated Fig. 5 below claim 1), a second lateral edge (see annotated Fig. 5 below claim 1), wherein the occlusive surface is curved along its width (see annotated Fig. 5 below claim 1) and curved along its length (see annotated Fig. 5 below claim 1), and an undulating contour 38 (see Figs. 3-6). Ramer further teaches: a plurality of laterally extending undulations 38 (see Figs. 3-6, [0026], multiple pleads in a zig-zag fashion), the undulations 38 comprising first and second peaks the peaks formed by the raised portions of 38 separated by a valley formed by the dip between the two peaks of 38 between the first and second lateral edges (see annotated Fig. 5 below claim 1); with the first and second peaks (see annotated Fig. 6 below claim 23) convex toward the blood vessel 40 and the valley (see annotated Fig. 6 below claim 23) concave towards the blood vessel 40.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11278291 to incorporate the teachings of Ramer and have an occlusive device with a mesh with a plurality of undulations and the undulations comprising first and second peaks separated by a valley between the first and second lateral edges; with the first and second peaks convex towards the blood vessel and the valley concave towards the blood vessel. Motivation for such can be found in Ramer as these undulations/pleats allow the device to be more easily contracted to facilitate the delivery of the medical device (see [0008] and [0010]).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language. 
[The occlusive device of Claim 20 (see provisional double patenting rejection above)], [wherein the mesh and the coil are coupled end-to-end (see patented claim 21, ll 1 – 2, as explained in the provisional double patenting rejection above, a coil would read on an embolic element)]. 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11278291 in view of Ramer. See below the brackets referring to similar claim language.
[The occlusive device of Claim 20 (see provisional double patenting rejection above)], [wherein the mesh and the coil are coupled end-to-end and, when positioned within a delivery catheter for intravascular delivery to the aneurysm, the mesh is distal of the coil such that the mesh is delivered to the aneurysm before the coil (see patented claim 22, ll 1 – 2, as explained in the provisional double patenting rejection above, a coil would read on an embolic element)]. 
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of prior U.S. Patent No. 11129621 in view of Ramer. See below the brackets referring to similar claim language.
[An occlusive device for treating an aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh having a low-profile state for intravascular delivery to the aneurysm and a deployed state, the mesh comprising a first end portion, a second end portion, and a length extending between the first and second end portions, and a first lateral edge, a second lateral edge, and a width extending between the first and second lateral edges (see patented claim 13, ll 1 – 9)]; [and a coil (see patented claim 13, ll 10, a coil is an elongated embolic element]; -95-Attorney Docket No.: A0000396US06 [Fortem Ref. No.: 115321-8011.US05wherein the mesh has a predetermined shape in an expanded, unconstrained state in which (a) the mesh is curved along its width, (b) the mesh is curved along its length, and (c) the mesh has an undulating contour across at least a portion of one or both of its length or its width; wherein the occlusive device is configured to be positioned within the aneurysm such that the mesh extends over the neck of the aneurysm and the coil is positioned between the dome of the aneurysm and the mesh (see patented claim 13, ll 11 – 21, two surfaces with respective concave and convex regions would result in an undulation across either the length or the width)].
Ramer in a similar field of invention teaches an occlusive device 16 (see Figs. 3-6) for treating an aneurysm 44 (see Fig. 6), wherein the neck 42 (see Fig. 6) of the aneurysm opens up to a blood vessel 40 (see Fig. 6) with an occlusive surface 22 (see Figs. 3-6, similar to a mesh), with a first end portion (see annotated Fig. 5 below claim 1), a second end portion (see annotated Fig. 5 below claim 1), first lateral edge (see annotated Fig. 5 below claim 1), a second lateral edge (see annotated Fig. 5 below claim 1), wherein the occlusive surface is curved along its width (see annotated Fig. 5 below claim 1) and curved along its length (see annotated Fig. 5 below claim 1), and an undulating contour 38 (see Figs. 3-6). Ramer further teaches: a plurality of laterally extending undulations 38 (see Figs. 3-6, [0026], multiple pleads in a zig-zag fashion), the undulations 38 comprising first and second peaks the peaks formed by the raised portions of 38 separated by a valley formed by the dip between the two peaks of 38 between the first and second lateral edges (see annotated Fig. 5 below claim 1); with the first and second peaks (see annotated Fig. 6 below claim 23) convex toward the blood vessel 40 and the valley (see annotated Fig. 6 below claim 23) concave towards the blood vessel 40.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11129621 to incorporate the teachings of Ramer and have an occlusive device with a mesh with a plurality of undulations and the undulations comprising first and second peaks separated by a valley between the first and second lateral edges; with the first and second peaks convex towards the blood vessel and the valley concave towards the blood vessel. Motivation for such can be found in Ramer as these undulations/pleats allow the device to be more easily contracted to facilitate the delivery of the medical device (see [0008] and [0010]).
Conclusion
Applicant's amendment necessitated the ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771